DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments, see pages 5-7, with respect to claim(s) 1, 5 and 8 pertaining to 35 U.S.C 103 rejection, filed 12/07/2020 for claim(s) 1, 5 and 8 with respect the references used have been considered but are moot, because the arguments are mainly directed to newly added limitations which the examiner have not addressed in previous office action. However, upon further review examiner found new reference Chujo et al. (US # 20160344070) teaches the newly added limitation in view of Gibeau (US # 20140055092) and Christen et al. (US # 20190111793) as presented in the office action below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Chujo et al. (US # 20160344070), in view of the US Patent Application Publication by Gibeau (US # 20140055092).

Regarding Claim 1, Chujo teaches in Figures 1-3, a battery (Battery Pack 30, [0022, lines 4-5, 0030, lines 3-5]) for an electrically driven motor vehicle (Abstract, lines 1-2, [0023, lines 1-3]), comprising: 
a plurality of battery cells (61) which are interconnected to form a plurality of respective cell clusters (Battery Modules M) with a voltage [0024, lines 1-3, 0030, lines 3-5, 0043], 
wherein each cell cluster (Module M) is individually provided with a connection (Wires 48) reaching outside of the battery that is accessible for charging the cell cluster [0029, lines 4-6], 
(Wires 48 are connected to the connection portion 23 of the vehicle body 11), the vehicle-side charging interface having a plug connector (wires 48 are connected to  connecting portion 23 with some kind of plugs, but the plugs are not shown) for each cell cluster [0022, lines 10-14, 0029, lines 7-9].
Chujo fails to teach:
cell clusters with a voltage of less than 60 Volts. 
Gibeau teaches in Figures 1 and 3, a battery pack having cell clusters with a voltage of less than 60 Volts (Claim 13, [0011, lines 1-4]). 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include a battery having voltage less than 60 volts within the apparatus of Chujo, as taught by Gibeau, in order to meet power demands for loads requiring voltages lower than 60 volts, thus improving the power delivering efficiency of the existing battery of the vehicle.

Regarding Claim 5, Chujo teaches in Figures 1-3, a motor vehicle (Abstract, lines 1-2, [0023, lines 1-3]), comprising: 
at least one electric machine (Driving motor M1) for driving the motor vehicle [0021, lines 15-18]; 
a battery (Battery Pack 30, [0022, lines 4-5, 0030, lines 3-5]); and 
a plurality of battery cells (61) which are interconnected to form a plurality of respective cell clusters (Battery Modules M, [0024, lines 1-3, 0030, lines 3-5]), 
wherein each cell cluster has a voltage [0043], 
(Module M) is individually provided with a connection (Wires 48) reaching outside of the battery that is accessible for charging the cell cluster [0029, lines 4-6],
wherein each of the connections are connected to a vehicle-side charging interface (Wires 48 are connected to the connection portion 23 of the vehicle body 11), the vehicle-side charging interface having a plug connector (wires 48 are connected to  connecting portion 23 with some kind of plugs, but the plugs are not shown) for each cell cluster [0022, lines 10-14, 0029, lines 7-9], 
wherein the vehicle-side charging interface is arranged on an underfloor of the motor vehicle (connecting portion 23 is located under the floor of the Cab 20 to charge the battery pack 30, see figure 1, [0022, lines 1-5]).
Chujo fails to teach:
cell clusters has a voltage of less than 60 Volts. 
Gibeau teaches in Figures 1 and 3, a battery pack having cell clusters has a voltage of less than 60 Volts (Claim 13, [0011, lines 1-4]). 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include a battery having voltage less than 60 volts within the apparatus of Chujo, as taught by Gibeau, in order to meet power demands for loads requiring voltages lower than 60 volts, thus improving the efficiency of the existing battery of the vehicle.

Regarding Claim 7, Chujo and Gibeau teaches the apparatus of claim 5.
[0043].

Claims 2 - 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Chujo and Gibeau as applied to claim 1 above, in view of the US Patent Application Publication by Yao (US # 20190148953).

Regarding Claim 2, Chujo and Gibeau teaches the apparatus of claim 1.
The combination of Chujo and Gibeau fail to teach:
wherein the battery comprises nine of these cell clusters, each of which are connected in series with each other.
Yau teaches in Figures 1-2, a battery (Battery Module 100) comprises nine of these cell clusters, which are connected in series with each other [0014, lines 1-4, 0013, lines 12-14].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include battery clusters in series within the charging apparatus of Chujo and Gibeau, as taught by Yao, in order to use the battery for high voltage applications.

Regarding Claim 3, Chujo and Gibeau teaches the apparatus of claim 1.
The combination of Chujo and Gibeau fail to teach:

Yau further teaches wherein the cell clusters each have a d.c. voltage transformer for the balancing of the battery cells (Fig 3, 0018, lines 7-9, Also see [0004, lines 8-9]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include a plurality of battery cells forming groups within the charging apparatus of Chujo and Gibeau, as taught by Yao, in order to meet higher power and high-energy electrical requirements of the loads.
Regarding Claim 4, Chujo and Gibeau teaches the apparatus of claim 1.
The combination of Chujo and Gibeau fail to teach:
wherein the battery cells are interconnected to form respective modules, wherein several of the modules are interconnected to form the cell clusters.
Yau further teaches:
wherein the battery cells are interconnected to form respective modules, wherein several of the modules are interconnected to form the cell clusters ([0007, 00013, 12-14]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using several interconnected battery modules within the charging apparatus of Chujo and Gibeau, as taught by Yao, in order to meet higher power and high-energy electrical requirements of the loads.

Claims 8 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Chujo et al. (US # 20160344070) and Gibeau as applied above, in view of the US Patent Application Publication by Christen et al. (US # 20190111793).

Regarding Claim 8, Chujo teaches in Figures 1 and 3, a charging device (Charging Plug P) external to the motor vehicle [0029, lines 14-16] as claimed in claim 5 (see rejection of claim 5 above), the charging device provided for charging the battery of the motor vehicle [0022, lines 10-14], 
wherein the charging device comprises an external charging interface that corresponds to and connects with the vehicle-side charging interface of the motor vehicle [0029], 
wherein the external charging interface is provided with a mating connector (connecting portion 23, [0022, lines 10-14, 0029, lines 7-9]) for each cell cluster (Module M) of the motor vehicle and which mates with the corresponding plug connector of the vehicle-side charging interface (wires 48 are connected to  connecting portion 23 with some kind of plugs, but the plugs are not shown, [0022, lines 10-14, 0029, lines 7-9]), 
Chujo fails to teach:
wherein the mating connectors each have a maximum charging voltage of less than 60 V.
Christen teaches in Figures 3-4 and 5, a charging station (60) comprising mating connector (68) each have a maximum charging voltage of less than 60 V [0045, lines 7-12, 0047, lines 6-14].


Regarding Claim 9, Chujo and Christen teaches the apparatus of claim 8.
Chujo further teaches wherein the charging device is an underfloor charging device (the charging device “Plug P” gets connected to the connecting portion 23 of the vehicle under the floor of the Cab 20 to charge the battery pack 30, see figure 1, [0022, lines 1-5]).

Regarding Claim 10, Chujo and Christen teaches the apparatus of claim 9.
Chujo further teaches wherein the charging interface of the charging device (charging device “Plug P”) can extend and retract in the vertical direction (the charging device “Plug P” gets connected to the connecting portion 23 of the vehicle under the floor of the Cab 20 to charge the battery pack 30, see figure 1, [0022, lines 1-5]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US Patent Application Publication by Fetzer et al. (US # 20160355099) teaches in Figure 1, an energy storage device (1) energy storage branches (100, 200 and 300) comprising of energy modules 100-1 to 100-n, 200-1 to 200-n and 300-1 to 300-n. The energy storage device (1) is charged using generator 13 [0041]..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is (469)295-9188.  The examiner can normally be reached on 9a.m-5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859



/NATHANIEL R PELTON/           Primary Examiner, Art Unit 2859